Citation Nr: 0818987	
Decision Date: 06/09/08    Archive Date: 06/18/08

DOCKET NO.  04-23 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to service connection for hepatitis C. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The veteran had active duty from March 1974 to May 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cheyenne, Wyoming, which denied entitlement to service 
connection for hepatitis C.

In 2005, the veteran appeared at a hearing before a Veterans 
Law Judge who is no longer employed at the Board.  The matter 
was remanded in 2005 by that VLJ as well.  The veteran was 
thereafter furnished with an opportunity to appear at another 
Board hearing.  In May 2008, he appeared at a videoconference 
hearing before the undersigned Veterans Law Judge.  The 
hearing transcript is of record, and the case is ready for 
appellate review.  This case has also been advanced on the 
docket, pursuant to 38 C.F.R. § 20.900(c) (2007).


FINDING OF FACT

The competent and credible medical evidence indicates that 
the veteran's hepatitis C was contracted subsequent to his 
service, and is not causally related to his period of active 
military service.


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by active 
military service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 
38 C.F.R. §§ 3.159, 3.303 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Pertinent Law and Regulations

In order to establish service-connection, the facts, as shown 
by evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic disability in service or 
during an applicable presumptive period and still has such 
disability.  Such evidence must be medical unless it relates 
to a disability as to which, under the United States Court of 
Appeals for Veterans Claims' (Court's) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a disability noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptomatology after service is required for 
service-connection.  38 C.F.R. § 3.303(b) (2007).

Service-connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service-connection there 
must be (1) medical evidence of a current disability; (2) 
medical evidence or, in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet App. 341, 346 (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative balance, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v.  
Derwinski, 1 Vet. App. 49, 53 (1990); 38 U.S.C.A. § 5107(b) 
(West 2002). 

II.  Analysis

The veteran seeks service-connection for hepatitis C.  A 
review of the competent and credible evidence fails to show 
that service-connection is warranted, however.  The Board 
initially notes that there are a number of recognized risk 
factors for hepatitis C, including blood transfusions, 
intravenous drug use, tattoos, and promiscuous sexual 
activity.  

In his substantive appeal, dated in June 2004, the veteran 
wrote that he acquired hepatitis C in service due to air guns 
used for vaccination, which were not properly sterilized.  
However, the service medical records do not show any 
complaints or treatment of hepatitis C.  The veteran also did 
not have any surgeries during service, which would have 
required a blood transfusion.  

The veteran was diagnosed with hepatitis C in 2003, decades 
after service.  Prior to his diagnosis, medical records show 
that he had an extensive history of alcohol abuse and also 
engaged in physical altercations.  In medical records dated 
in April 2003, the veteran stated that he did not know how he 
became infected with hepatitis C.  May 2003 medical records 
show that the veteran denied alcohol use and the examiner 
noted that his self-reporting was unreliable.  The May 2003 
examiner also indicated that he discussed possible modes of 
transmission with the veteran, including sexual behavior.  
There were no assertions that his hepatitis C was caused by 
immunizations.  In June 2003, the veteran denied a history of 
transfusions, mysterious behavior or any type of intravenous 
drug use.  Nonetheless, no credible reference to service was 
made.  The veteran's Social Security Administration (SSA) 
reports also do not attribute the veteran's hepatitis C to 
service.

The veteran was afforded a VA examination in November 2005.  
The examiner noted the veteran's history of alcohol abuse, 
altercations resulting in possible exposure to blood and 
sexual behavior may all be factors in his acquisition of 
hepatitis C.  The examiner noted that there was no opinion of 
record linking the veteran's hepatitis C to service and added 
that needle or air gun inoculations are not considered to be 
a risk factor for the transmission of hepatitis C.  The 
examiner concluded that it was not likely that the veteran's 
hepatitis C was a result of his service. 

A VA opinion was rendered in December 2006.  The doctor 
stated, "while it is theoretically possible to come down 
with hepatitis C during his time in the service, there is no 
specific evidence to suggest he acquired it as a result of 
any of his service related activities."  The doctor noted 
that the veteran did not receive any blood transfusions while 
in service, nor is there evidence to support the theory that 
he received hepatitis C from inoculations or dirty needles.  
The doctor proffered that the veteran's hepatitis C could be 
due to post service behavior to include sexual behavior and 
fights, which resulted in exposure to blood.  The doctor also 
noted that alcoholism is not a direct risk factor, but is a 
marker for addictive behavior and thus a possibility that the 
veteran used drugs.  The doctor concluded that he found no 
evidence to suggest that the veteran acquired hepatitis C as 
a result of his time in service.

The veteran submitted an article addressing the issue of 
veterans with hepatitis C.  The article cited possible causes 
of the diseases as blood transfusions, contact with blood 
during battle and being subjected to a jungle environment on 
a daily basis.  As discussed above, the veteran did not 
receive a blood transfusion during service.  Furthermore, 
there is no evidence that the veteran engaged in combat while 
in service.  The article does not purport to address the 
specific facts of the individual case under consideration.  
Therefore, it is not significantly probative of the issue 
before the Board.

The Board is aware of the veteran's contentions that his 
hepatitis C is related to his service; however, as the record 
does not reflect that the veteran possesses a recognized 
degree of medical knowledge, his assertions as to the 
etiology of his disabilities are not competent.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  The Board is also 
aware of the veteran's assertions that Dr. Gupta attributed 
his hepatitis C to service.  However, there is no evidence in 
the file to support this contention and the evidence weighs 
against the veteran's claim.  

Based on the above stated evidence, the Board finds that the 
veteran's hepatitis C infection is not shown to have been 
acquired due to any event or incident of his military 
service, particularly since he has no documented risk factors 
during military service and since he has extensive exposure 
to risk factors after his discharge from service.

The Board also considered the doctrine of reasonable doubt.  
However, as the preponderance of the evidence is against the 
veteran's claim the doctrine is not for application.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the claim 
must be denied.

III.  Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a);  38 C.F.R. § 
3.159(b) (2007);  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
that VA will request that the claimant provide any evidence 
in his possession that pertains to the claim.

The Board concludes that the veteran has been afforded 
appropriate notice under the VCAA.  The RO provided VCAA 
notice letters to the veteran in June 2003, August 2005 and 
January 2006.  The letters notified the veteran of what 
information and evidence must be submitted to substantiate a 
claim for service-connection.

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The VCAA letters of June 2003, August 2005 and 
January 2006 stated that he would need to give VA enough 
information about the records so that it could obtain them 
for him.  Finally, he was told to submit any medical records 
or evidence in his possession that pertained to the claims.

The Court in Dingess/Hartman holds that the VCAA notice 
requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service-connection claim.  As previously 
defined by the courts, those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  

Element (1) is not at issue.  Regarding elements (2) and (3) 
(current existence of a disability and relationship of such 
disability to the veteran's service), the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate the claim for service-connection.  
Regarding elements (4) and (5) (degree of disability and 
effective date), the veteran was provided with notice of the 
type of evidence necessary to establish a disability rating 
or effective date for the disability in a July 2006 letter.  

Notwithstanding this belated Dingess notice, the Board finds 
that because a preponderance of the evidence is against the 
claim, any questions as to the appropriate disability rating 
and effective date to be assigned is rendered moot.  The 
veteran has not been prejudiced in this regard.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the veteran's service 
medical records, VA and non-VA treatment records, and his 
Social Security Administration (SSA) medical reports.  The 
veteran was also given a VA examination in connection with 
his claim and a subsequent medical opinion was obtained.

At a hearing before the undersigned, the veteran indicated 
that he had not received a copy of additional evidence or 
information collected by the Appeals Management Center (AMC).  
The Board instructed the veteran to submit requests for 
release of information.  No written requests were submitted.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim and the evidence of 
record provides sufficient information to adequately evaluate 
the claim.  Therefore, no further assistance to the veteran 
with the development of evidence is required.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159; Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).


ORDER

Entitlement to service-connection for hepatitis C is denied. 



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


